 MASONIC HOMES OF CALIFORNIAMasonic Homes of California, Inc. and Hospital andInstitutional Workers Union Local 250, ServiceEmployees International Union, AFL-CIO.Case 32-CA-1206September 18, 1981SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 16, 1979, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding,' finding that Respond-ent has engaged in and was engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the National Labor RelationsAct, as amended, and ordered that Respondentcease and desist therefrom and take certain affirma-tive action to remedy such unfair labor practices.Thereafter, on August 16, 1979, the Board filedan application for enforcement of its Order withthe United States Court of Appeals for the NinthCircuit. On July 25, 1980, the court denied enforce-ment and remanded the case to the Board, holdingthat Respondent was entitled to a hearing on itsobjections to the election in the underlying repre-sentation proceeding relating to certain alleged mis-representations made by the Union with regard tothe possibility of strikes in a health care facility andthe commission of an alleged unfair labor practiceby Respondent in questioning employees abouttheir union sympathies; an alleged illegal offer bythe Union to waive initiation fees; the alleged main-tenance of a list of voters by the Union during theballoting; and the alleged creation of an atmos-phere of fear among the employees during thecampaign.2The Board, having accepted the court'sremand, by telegraphic order dated September 25,1980, remanded this proceeding to the RegionalDirector for hearing. On March 10, 1981, Adminis-trative Law Judge Russell L. Stevens issued the at-tached Decision in this proceeding. Thereafter, theCharging Party Union filed exceptions and a sup-porting brief, and Respondent filed cross-excep-tions and a brief in support thereof and in opposi-tion to the exceptions of the Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,240 NLRB 776.2 624 F.2d 88 (1980).258 NLRB No. 6and the court's decision, which the Board has ac-cepted as the law of the case, and hereby adoptsthe Administrative Law Judge's findings3and rec-ommendations.4ORDERIt is hereby ordered that the Decision and Orderdated February 16, 1979, in this proceeding be, andit hereby is, vacated, and that the complaint hereinbe, and it hereby is, dismissed in its entirety.:' The Charging Party and Respondent have excepted to certain credi-bility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.4 The Administrative Law Judge,. in finding that the Union's businessrepresentative. Jones, did not make an objectionable offer to aive initi-ation fees in his conversation with employee Izquierdo. erroneouslystated that the Board has held that any promise to waive initiation fees inorder to be objectionable under .VL.R.B. v. Savair Manufacturing Com-pany, 414 U.S. 226 (1974), must be unambiguous. See Inland Shoe Manu-facluring Co. Inc., 211 NLRB 724, 725 (1974). However, we adopt hisrecommendation that this objection be overruled, since, as he found, sub-sequent to the above conversation, the Union distributed a letter to allemployees which clearly set forth a lawful fee waiver policy and clarifiedthe Union's waiver policy.In adopting the Administrative Law Judge's recommendation that theobjections based on alleged misrepresentations of fact be oerruled, wefind it unnecessary to pass on his discussion of Sec. 8(a)(l) of the Act andwe disavow his characterization of the Employer's and the Union's cam-paign statements as "scare tactics."The Administrative Law Judge stated that employee Marlene Olivertestified that she was confronted by six prounion employees at Respond-ent's facility. It is clear from her testimony. however, that while walkingwith five or six employees at Respondent's facility she was confronted bytwo prounion employees in the group who demanded to know whethershe and the others had "signed up for the Union." Further. while weagree with the Administrative Law Judge that neither this incident northose involving employees Izquierdo or Lovel ere objectionable. we donot rely on his findings that none of the employees involved in the var-ious incidents personally felt intimidated since whether such statementswere coercive is not determined by the subjective state of mind of thehearer. Janler Plastic Mold Corporation. 186 NLRB 540 (1970); G. H.He.ts. Incorporated, 82 NLRB 463, fn 3 (1949). We also note that the inci-dents involving Izquierdo and Oliver, as well as Paperick's remarks toLovel, occurred before the petition was filed and, accordingly, are notgrounds for setting aside the election. The Ideal Electric and Manufactur-ing Company, 134 NLRB 1275 (1961).We agree with the Administrative Law Judge that the keeping of a listcomprised of hash marks and voters' names by the Union's observer.Ashby, during the election, warrants setting the election aside. In agree-ing that such conduct was not d mininis, however, we rely solely onthe Administrative Law Judge's findings that the list-keeping was donecontinuously through the morning voting session and for a period duringthe afternoon session, and that several employees observed the list-keep-ing. Further. since Ashby kept a list comprised in part of names, we findit unnecessary to pass on the Administrative Law Judge's statement thatthe making of marks alone within the voters' sight would have the sameeffect as the recording of names, or on his reliance on Downing's con-duct which was not shown to have involved the recording of names. Fi-nally, we disavow the Administrative Law Judge's reliance on SeabrookFarms, Case 32-RC-379, a Decision not reported in volumes of BoardDecisions.In view of our adoption of the Administrative Law Judge's recommen-dation that the election be set aside based on the list-keeping by theUnion's observer, we find it unnecessary to pass on the issue of whetherthe Union's leafne concerning the possibility of strikes in the health careindustry constituted a misrepresentation of law requiring the setting asideof the election.41 DECISIONS OF NATIONAL. LAO()R RELATIONS 3()ARDIT IS FURTHER ORDIEREtI that the Decision andCertification of Representative in Case 32-RC-159be, and it hereby is, vacated, and that the proceed-ing in that case be, and it hereby is, reopened andremanded to the Regional Director for Region 32to conduct a second election at such time as theRegional Director deems appropriate.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSI'ATEMENT 01 IHI- CASERussEll. L. ST-rvENS, Administrative Law Judge: Thismatter was heard in Oakland, California, on November26, 1980, and January 20, 1981. The complaint, issuedSeptember 20, 1978, was based on a charge filed Septem-ber 8, 1978, by Hospital and Institutional Workers UnionLocal 250, Service Employees International Union,AFL-CIO (herein called the Union). The complaint al-leges that Masonic Homes of California, Inc. (hereincalled Respondent), violated Section 8(a)(5) of the Na-tional Labor Relations Act (herein called the Act), by re-fusing to bargain collectively with the Union.On January 27, 1978, the National Labor RelationsBoard (herein called the Board) conducted an election inCase 32-RC-159 among Respondent's employees to de-termine whether or not those employees wished to berepresented by the Union for purposes of collective bar-gaining between Respondent and the Union. There were183 eligible voters who cast ballots, 93 in favor of theUnion, and 68 against the Union. On February 3, 1978,Respondent filed timely objections to the conduct of theelection. On April 27, 1978, the Regional Director forRegion 32 of the Board issued a report which recom-mended that all of Respondent's objections be overruled.Respondent filed timely exceptions to the report. TheBoard overruled the exceptions and certified the Unionas the collective-bargaining representative of employeesin the appropriate unit. No hearing was held on Re-spondent's objections to the election at any stage of pro-ceedings prior hereto. Respondent refused to bargainwith the Union, resulting in a charge by the Union thatRespondent had violated Section 8(a)(5) of the Act. OnOctober 16, 1978, in Case 32-CA-1206, counsel for theGeneral Counsel filed with the Board a Motion for Sum-mary Judgment. On February 16, 1979, the Board issuedits Decision and Order, granting the General Counsel'smotion and ordering Respondent to bargain with theUnion upon the latter's request. On July 26, 1979, theBoard filed with the United States Court of Appeals forthe Ninth Circuit an application for enforcement of itsOrder. On July 25, 1980, the Ninth Circuit denied theBoard's application and remanded the case to the Boardfor further proceedings; i.e., for a hearing on Respond-ent's objections to the election. That hearing was held asaforesaid.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Briefs, which havebeen carefully considered, were filed on behalf of theUnion and Respondent.IssuesThe only matters for the decision herein are those re-manded to the Board by the Ninth Circuit, i.e., " ..whether the alleged misconduct deprived Masonic em-ployees of a free expression of choice." The Ninth Cir-cuit stated, inter alia, "Masonic has made a prima facieshowing on questions of fee waiver, campaign misrepre-sentation, the maintenance of a voter list, and voter in-timidation." Those four objections are discussed infra.A. Fee WaiverVelia Izquierdo,' a senior nurses aide who has beenemployed by Respondent for approximately 20 years,testified that, as she was leaving Respondent's premisesone afternoon in early August, a union representative(later identified by Izquierdo as Business RepresentativeMark Jones), approached her, identified himself as aunion representative, handed her some literature that heasked that she read, and also handed her a card, whichhe asked that she read and sign "to save myself some ini-tiation fees." On cross-examination, Izquierdo testifiedthat, although she was not told she would have to payan initiation fee if she did not sign the card, she assumedthat such would be the fact.2Jones testified that, on December 20, 1977, the follow-ing letter was distributed at Respondent's premises, ..to every employee in the facilities that it could be:"Dear Masonic Home Employee:The members and staff of Local 250 wish youand your family a Merry Christmas and a HappyNew Year.We wish to inform you that by the action of theExecutive Board and membership of Local 250 thatthe initiation fees are being waived for any employ-ee who is employed or become employed at theMasonic Home prior to a signed contract.Union dues will begin only after you and yourfellow workers have agreed by secret ballot to aUnion Contract covering wages, hours, and condi-tions of employment.Sincerely,HOSPITAL AND INSTITUTIONALWORKERS' UNION, LOCAL 250, SEIU, AFL-CIOTimothy J. TwomeySecretary-TreasurerI Individuals are referred to herein by their last names.2 Fae McNamara. Respondent's housekeeping supervisor. testifiedthat. in October 1977. she ierheard a enrmployee tell four r five cm-ployees. "If .c sign these cards now, c ill ,ino have to pay an initi-ation fee." hat testimony has been carefull) considered, and is given ino.eight.42 MASONIC HOMES OF CALIFORNIAJones testified that he never made any statement to Iz-quierdo, or to any other employee, that differed from theUnion's policy, which he explained as follows:It's a policy that no initiation fees are asked for anyemployees until there is a signed Union contract ina facility and then the only people subject to initi-ation fees were those people hired after the signingof an enforceable contract.DiscussionIzquierdo's version of her conversation with Jones iscredited.In Savair,: the United States Supreme Court refused toenforce an order of the Board directing an employer tobargain with a union that had offered to waive initiationfees for all employees who signed cards before the elec-tion. In the case herein, there was no specific promise,and Jones' words were ambiguous. Izquierdo's assump-tion relative to Jones' statement was a logical and rea-sonable one, but the Board has held that any promise, inorder for it to be objectionable, must be unambiguous.4Jones' testimony relative to the Union's policy, which isin language outside the principles of Savair, was muchlike the Union's letter to all of Respondent's employees,discussed above, and is credited. There were 183 eligiblevoters who cast ballots in the election; and there is noevidence that any employee other than Izquierdo im-pliedly or explicitly was told at any time prior to theelection anything in the nature of a Savair statement. TheUnion's letter to all employees, written 4 months afterthe statement to Izquierdo, makes it clear that theUnion's policy and its plans for Respondent's employeeswere quite different from Jones' statement to Izquierdoand were not objectionable.5Under such circumstances, there is no reasonable basison which to conclude that Jones' statement had anyeffect upon the election.6Respondent had the burden ofproving that the Union's coercion prevented a fair elec-tion, and to overcome the presumption that the Board-conducted election reflected the desires of Respondent'semployees.7That burden was not met. This objection tothe election is without merit.B. Alleged Misconduct and Misrepresentations of Facti. On several occasions prior to the election union rep-resentatives, including Jones, distributed to Respondent'semployees on Respondent's premises several differentpieces of the Union's campaign literature. Included in theliterature was a documentswhich stated, inter alia:N L.R. B. v. Savair Manufacturing Co.., 414 U.S. 270 (1973)See, e.g., B. F Goodrich Tire Company. a Division of the B. F Gxd-rich Company, 209 NLRB 1175 (1974): :L.R.B. v. Con-Pat, Inc., 509F.2d 270 (5th Cir. 1975).s Firestone Steel Producti Compan. a Dvisin of' iresione Tire andRubber Company, 235 NLRB 548 (1978); Western Refrigerator Co., Suhbid-iary of the Itobart Manufacturing Co., 213 NL.R 227 (1974).s Levitz Furniture Company of Santa Clara. Inc., 234 NLRI 1195(1978).* .AL.R.B v. i-City Linen Supply, 579 F.2d 51 (9th Cir. 1978):N.L.R.B. v. Heath lhe Division/San Francisco. 566 F.2d 1367 (91h Cir1978), cert. denied, 439 U.S. 832.8 Resp. Eh. 2.3. Then they line you up on the job in some de-partments and point and say you look like a unionsupporter (to further scare you).5. They spread rumor after rumor about strikes,about nurse aid training schools replacing you.The following employees, who comprised the entireupper level administrative staff of Respondent, testifiedand denied that they took actions as alleged in theUnion's campaign literature, quoted above, and alsodenied that they knew of any such actions on the part ofany employee of Respondent, or of any instructions byRespondent's management for any employee to engagein such activity: Velia Izquierdo, senior nurses aide; JackHauser, director of resident services; Gregory Pontzious,food director at times relevant herein but no longer em-ployed by Respondent; James Brown, administrator ofthe home for adults; Michael Fitz, employed at times rel-evant herein as Respondent's assistant administrator butno longer working for Respondent; Elwin Lamp, direc-tor of facility services; Harold Boerst, director of trans-portation, laundry and security services; Margaret Phil-lips, business office manager; Faye McNamara, house-keeping supervisor; Eleanor Farris, health director; MaryCatherine Mehlhaff, supervisor of the personal care sec-tion.Izquierdo testified that Respondent "put out the firstinformation" concerning strikes, and that Respondent'srepresentatives "on a number of occasions" prior to theelection stated that there was a danger of strikes if theUnion won the election, with the danger of employeeslosing their jobs if a strike occurred. Hauser testified thatthe possibility of strikes was discussed with employees atmeetings held by Respondent; that he was aware ofrumors among employees concerning strikes; and thatRespondent issued a document concerning strikes.9Hesaid some employees talked with him about "what wouldhappen to their jobs" if there was a strike. Pontzious tes-tified that he knew of rumors among employees concern-ing strikes and replacement of employees, but that heknew of no participation by any supervisor in such dis-cussions among employees. Brown testified:Q. You'd been running a campaign on the issueof the Union election for some time, hadn't you?A. Yes.Q. And included as an aspect of that campaignwas this issue of strikes and the negative effect ofstrikes on the employees at the facility. Isn't thatright?A. Yes.Brown further testified that some employees expressed tohim their "concern" about their jobs in the event of astrike and that the subject of strikes and their possible ef-fects on employees were discussed by management rep-resentatives during meetings with employees. Boerst tes-tified that he knew of discussions among employees inDecember 1977 and January 1978 concerning possible ef-fects of strikes. McNamara testified that, on one occa-i' U. Eh I43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion, she overheard employees talking about strikes andtheir possible adverse effects on employees.Jones testified:Q. Okay. Toward the end of the campaign couldyou tell us whether or not the issue of strikesbecame an issue of concern?A. Yes, very much so. The Employer was con-stantly alleging to the employees in the facility thatif the Union won an election there would be astrike. The Union would force them to go on strike.Q. Was that an issue that had become raised tothe Union in meeting, if you can recall?A. Yes, numerous times.Q. Had the Union raised the issue of strikes in thecampaign?A. No. That was raised by the Employer.Jones said the statements contained in Respondent's Ex-hibit 2, items numbers 3 and 5, were based on complaintsand reports to the Union by Respondent's employees. °DiscussionItems 3 and 5 of the Union's letter, quoted above, arefound to be false: (a) Respondent's witnesses, who arenamed above as the entire administrative staff, were firmand convincing in their denials of the Union's allegationsin its letter to employees, and their denials are credited.(b) The Union presented no witness who testified tohaving been lined up, pointed at, and accussed of being aunion supporter. Further, the Union presented no witnesswho testified that Respondent spread rumor after rumorabout strikes, or to having been told that employeeswould be replaced by nurses aide trainees. (c) Farris, Re-spondent's health director, credibly testified that, at timesrelevant herein, Respondent did not utilize the servicesof a nurses aide training school, nor did Respondenthave any interns from a nurses aide training program,nor were such schools or programs being discussed aspossibilities.In General Knit,'' the Board reinstated the standard tobe applied in alleged misrepresentation cases, that earlierhad been enunciated in Hollywood Ceramics,'2i.e.:[A]n election should be set aside only where therehas been a misrepresentation or other similar cam-paign trickery, which involves a substantial depar-ture from the truth, at a time which prevents theother party or parties from making an effectivereply, so that the misrepresentation, whether delib-erate or not, may reasonably be expected to have asignificant impact on the election. [Footnote omit-ted.]10 Jones was unable, on cross-examination, to support this piece of tes-timony about complaints with specific information. He testified relativeto a single alleged instance, when he talked at the gate to Respondent'spremises with the director of nursing (Farris), who allegedly stated, interalia, that "if the Union won the election they [the employees] could lookfor other jobs ...." Farris denied that statement, and she is creditedThis testimony by Jones is given no credence.II General Knit of California. Inc., 239 NLRB 619 (1978, overrulingShopping Kart Food Market, Inc., 228 NLRB 1311 (1977), on this issue.12 Hollywood Ceramics Company. Inc., 140 NLRB 221 (1962).The fact of misrepresentations by the Union is clear, asdiscussed above. The question is whether the misrepre-sentations were substantial and would have an impact onthe election.Relative to rumors of strikes, the record is not entirelyclear so far as some dates are concerned. However, it isapparent that Respondent first mentioned to employeesthe subject of possible strikes and their effects. Izquierdoso testified and her testimony on that point is supportedby the record. Respondent put its thoughts in a letter toemployees, dated January 20. That letter is three pageslong, is strongly worded, and is explicit in its descriptionof strikes and their effects. The Union responded by itsown letter, discussed above. That letter is not dated, but,so far as the record shows, Respondent first knew of itlate in the afternoon of January 25, as Brown crediblytestified. It is clear that Respondent's letter, as well asemployee conversations among themselves and with su-pervisors, created much employee uncertainty, confu-sion, and trepidation so far as strikes were concerned.There is no basis on which to conclude or infer that Re-spondent spread rumors concerning strikes and their ef-fects, but it is apparent that Respondent's letter contrib-uted to employee concern about that subject. Therefore,it must be concluded that the Union's response relativeto strikes, while possibly an exaggeration or a stretchingof the facts, was not so far from the truth as to constituteobjectionable conduct. The Union merely met one scaretactic with another.The Union's letter went further than merely counter-ing Respondent's strike statements. The Union said Re-spondent spread rumor after rumor "about nurse aidtraining schools replacing you." That statement wasfalse. However, as in the strike rumor situation discussedin the preceding paragraph, the statement was madeagainst a background of concern created by Respond-ent's letter to employees. In that letter Respondentstated, inter alia:3. Furthermore, the Masonic Home has the abso-lute right to hire permanent replacements for anyemployees who engage in an economic strike. Theresults of such activity could be the loss of yourjob. Have Local 250 salesmen told you about thesefacts?Thus, although the statement of the Union was falseabout the rumor of replacements and the source thereof,Respondent already had told employees there was adanger of their striking and being replaced. Again, theUnion met one scare tactic with another and strayedfrom the truth, but not to such a degree that the electionwould be affected. The requirements of Hollywood Ce-ramics were not met, so far as this objection is con-cerned.The Union's letter went still further and stated thatRespondent lined up employees, pointed at them, and ac-cused them of being union supporters in order to scarethem.This statement was untrue, as discussed above. Thereis no background of Respondent's conduct against whichto assess this statement, since the Union raised the issue44 MASONIC HOMES OF CALIFORNIAfor the first time. The alleged actions, if true, would con-stitute a violation of Section 8(a)(l) of the Act. Twoquestions therefore are presented: (1) Whether the state-ment per se is objectionable election conduct; (2) whetherthe conduct is objectionable under Hollywood Ceramics.A statement that would be an 8(a)(l) violation of theAct is not, for that reason alone, a valid objection to anelection. Many 8(a)(l) statements violate the Act onlybecause of the peculiar circumstances in which they aremade, or because of the technical nature of the violation.A statement may be actionable, even though it is of a deminimus nature, and such minor statements, standingalone, rarely would provide a basis for upsetting an elec-tion. Respondent cited in support of its argument, thecases of Formco. Inc.,' and Gulton Industries. 14 Howev-er, those cases are inapposite. In Formco, the statementobjected to "was that the employer was found guilty ofengaging in unfair labor practices." Such a finding hadnot been made. The Board stated, inter alia:This Board has been consistent in jealouslyguarding against any intrusion or abuse of its proc-esses for partisan election purposes. We have foundnot only physical alteration of Board documents,but also substantial mischaracterization or misuse ofsuch documents, to have the potential of placing theBoard's neutrality in question during the criticalpreelection campaign period. A mischaracterizationof the legal effects of a settlement agreement similarto that present herein existed in Dubie-Clark Co.,Inc., supra. In that case a leaflet stating that "theNational Labor Relations Board has found thatDubie-Clark has violated your rights under thelaw" was distributed by the union 3 days prior toan election when, in fact, an informal settlementagreement containing a nonadmission clause hadbeen entered into by the parties. In setting the elec-tion aside, we expressed concern both that the mis-characterization might place the Board's neutralityin question, and that allowing the misrepresentationof settlement agreements for partisan election pur-poses might discourage parties from voluntarily en-tering into such settlements. We deem that case dis-positive as to the objectionable nature of Petition-er's statement. [Footnotes omitted.]In Gulton, the Board reiterated the principles of Formco,and extended them to a situation wherein a leaflet mis-characterized a settlement agreement and thereby misledemployees into believing that the Board had found theemployer guilty of unfair labor practices, which it hadnot.Since the Board or its processes are not involved, ex-plicitly or implicitly, in the statement here considered, itis necessary to determine whether or not the statement isobjectionable under Hollywood Ceramics. It is found thatthe statement, although not true, is mild, as campaignrhetoric goes, and would have no effect on the election.It was limited to "some departments"; it did not impugnRespondent's integrity; it clearly was labeled as a scare13 233 NLRB 61, 62 (1977)14 Gulon Industries -Femco Division, 240 NLRB 546 (1979).tactic. Respondent did not want the Union voted in, anddid not hesitate to communicate that desire to employ-ees. Whether or not employees were "lined up" in somedepartments would not alter the knowledge of employ-ees that Respondent did not want them to vote for theUnion. This statement was not objectionable under theprinciples of Hollywood Ceramics.It is found that the statements in the Union's letter,items 3 and 5, did not, in and of themselves, have anyimpact on the election, and are not objectionable.Izquierdo testified that, in September 1977, Jones cameuninvited to her home in the late afternoon, and:THE WITNESS: Well, as he approached the screendoor, I latched it and told him I didn't want to dis-cuss it. I had recognized who he was and didn'twant to discuss it so he said that he knew how Iwas going to vote. I asked him if I did not have onevote. He said yes. I said, well, I would exercise thatvote, but didn't want to discuss it any further.Jones testified that he was not sure he visited Iz-quierdo at her home, but that he "might have."Izquierdo is credited, but Jones' conduct was not coer-cive or menacing. Clearly, Izquierdo was not intimidatedby Jones or swayed in her voting intentions. She did nottestify that Jones frightened or threatened her. So far asthe record shows, Jones' visit was no more than a cam-paign visit by a union representative.Marlene Oliver credibly testified that, in August 1977,she was confronted by six employees in a basementtunnel at Respondent's facility:THE WITNESS: We were going back to personalcare, and Wayne Keikas and Chuck Lopez jumpedout in front of us blocking our way, and they werewaving little cards in front of our face and theyasked us if we had signed up for the Union and thatwe were the last ones to sign up. The nursing unit,gardners and the kitchen had all signed, so we werethe last ones to sign, personal care.THE WITNESS: And we said no, we weren'tgoing to. They said there could be trouble if wedidn't sign up for the Union. It could be our jobs orthere could be trouble made for us if we didn't signup. We told them to please move. We had to getback on upstairs and after a few minutes, well, thenthey did move and let us go by.No other witnesses testified relative to this incident.None of the elements required for setting aside anelection is present in this incident. The conversation oc-curred approximately 5 months prior to the election; nosubsequent confrontation of a similar manner occurred.Only 6 of the 183 voters were involved. There is no evi-dence that any employee was intimidated by the incidentor fearful of not signing a card; there is no evidence thatany of the six employees later signed a card. There is noevidence that either Respondent or the Union knew of,45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondoned, or instigated the incident.' This matter didnot create or contribute to an atmosphere of such fearand violence that a free and fair election was improbable.The incident is not, singly or in combination with anyother incident or incidents, basis for setting aside theelection. 1 Patricia Lovel, a nurse assistant, testified that inAugust 1977 a fellow nurse assistant, Ester Paperick,talked with her when approximately 15 unit employeeswere present. Lovel said Paperick asked her to sign aunion card:THE WITNESS: She told me to sign, that that wasthe card for the Union and she asked me to sign thecard, if I was not to sign the card that I was goingto lose my job.Lovel further testified that, a few months after Papericktalked with her, another nurse assistant named Rosatalked with her when five or six unit employees werepresent:THE WITNESS: She just asked me if I was signingfor the Union and I told Rosa no, I wasn't. I didn'tbelieve in the Union, 250 anyway.By Mr. Silak:Q. And what did she say to you?A. And she say, "Well, if you don't, you knowyou're not going to have a job." And I told her thatwas a chance I would have to take.Finally, Lovel testified that, 2 or 3 weeks after Rosatalked with her, another nurse assistant named Koelingor Koehler talked with her when two or three unit em-ployees were present:A. Well, she asked me the same thing, if I wasjoining the Union.Q. What did you respond?A. I told her the same thing, that I did not be-lieve in the Union.Q. What did she say at that point?A. Well, she told me the same thing the othertwo, that if I didn't I wouldn't have a job.Lovel was a doubtfully credible witness and her testi-mony is not accepted as entirely accurate. However,even assuming her credibility, the conversations, con-cerning which she testified, reasonably cannot be foundto have created an atmosphere of fear and violence, norto have prevented a free choice by voters in the election.Lovel previously had worked for a unionized employer,and it is clear that she was not personally intimidated orcoerced by her fellow employees and their threats; to thecontrary, she continued to maintain her independenceeven after the threats. There is no evidence that the ac-I The Board and courts assign less weight to improper statementsmade by employees than to similar statements made by a union or an em-ployer. See, e.g., N.L.R.B. v. Claxton Manufacturing Company. Inc.. 613F.2d 1364 (5th Cir. 1980); Fabricut,. Inc., 233 NLRB 1196 (1977).6 V.L.R.B. v. Morgan Health Care Center. Inc.. 618 F.2d 127 (Ist Cir.1980); Fidelity Telephone Company and its subsidiary Bourbeuse TelephoneCompany v. N.L.R.B., 574 F.2d 409 (8th Cir. 1978); N.L.R.B. v. SpringRoad Corporation. d/b/a Community Convalescent East, 577 F.2d 586 (9thCir. 1978).tions of the three union advocates were known to, con-doned by, or instigated by either Respondent or theUnion. 7It is found that these three incidents did nottaint the election and do not warrant setting aside theelection. 186. Counsel stipulated that, if called to testify, ArleneCruz, a unit employee, would testify as stated in her pre-trial affidavit declaration, General Counsel's Exhibit 7(e).That declaration recites that she received telephone callsand a personal visit from union representatives that shefelt were harassing. The declaration has been carefullyreviewed and is found not to contain information ade-quate to provide a basis for setting the election aside, forthe reasons set forth herein.C. Alleged Misrepresentation of LawLate in the campaign, the Union distributed to em-ployees a leaflet reading as follows:Management is lying to you about strikes-to scareyou. The Federal Law Section 8(d) of the NationalLabor Relations Act of 1974 governs all rightsabout strikes. Section 2(14) of Fed ACT governsHealth Care Institutions. The Law is so restrictive itmakes it almost impossible to have a strike any time ahealth care facility exists. Your Administration isplaying on your fear don't fall for it. We have allkinds of protections against having a strike!Jones testified that the foregoing leaflet was the Union'sresponse to Respondent's letter to employees, which isdated January 20, 1978.'9 Brown credibly testified, with-out challenge, that he first saw the leaflet when it wasgiven to him by an employee late in the day on January25, 1978. The election was held on January 27, 1978.The union notice clearly is a misrepresentation of thelaw.20Section 8(d) of the Act does not, and as a practi-cal matter could not, govern "all rights about strikes."Other statutory provisions, NLRB decisions, court deci-sions, and court opinions must be consulted in order tounderstand "all rights about strikes." The statement thatSection 2(14) of the Act "makes it almost impossible tohave a strike anytime a health care facility exists" patent-ly misrepresents the law. That section merely extends theprovisions of the Act to health care institutions. Theonly substantial limitation of the Act is a provision thatlonger notice periods are required for strikes called athealth care facilities. 21The Act does not affect the possi-bility of having strikes; they are possible at health carefacilities to the same extent they are possible at the prem-ises of all other employers subject to the Act. No provi-sion, or provisions, of the law makes it "almost impossi-ble" to strike a health care facility.17 NA'L.R.B. v. Claxton Manufacturing Company. Inc.. supra: Fabricut.Inc.. supra.' .V.L.R.B. v. Morgan Health Care Center. Inc.. supra. Fidelity Tele-phone Co. v. XL.R.B., supra: .VL.R.B. v. Spring Road Corp.. supra.:9 U. Exh 1.20 The statement "we have all kinds of protections against having astrike!" is meaningless, and constitutes nothing more than campaign puf-fery. It is given no weight.21 29 U.S.C. §158(d).46 MASONIC HOMES OF CALIFORNIAJones testified that the leaflet was distributed to all, orvirtually all, of Respondent's employees at Respondent'spremises.Brown credibly testified relative to mail delivery timesto employees living in the area of Respondent's facility,and, based on that testimony, it would not have beenpossible for Respondent to have communicated with itsemployees between the date the Union's leaflet was dis-tributed and the date of the election. As a practicalmatter, Respondent did not have adequate time in whichto prepare a response to the Union's misrepresentations.Employees worked different days and different shifts,and a substantial number of employees could not havebeen reached by election time, either personally or bymail. 22By the time the Union's leaflet was distributed, em-ployees were troubled by the matter of strikes and wereunsure of the possibility and effects of strikes. It maywell be, as discussed above, that Respondent first stirredthe matter up, but the Union did not clarify the subjector do much to quell the uncertainty of employees. Tothe contrary, the Union's letter to employees, Respond-ent's Exhibit 2, tended to exacerbate the situation. Thus,by the time employees received the Union's leaflet onJanuary 25, they were in serious need of accurate infor-mation concerning strikes. Had a leaflet such as the onequoted above been distributed by Respondent, an objec-tion by the Union clearly would have been in order. Thefact that the Union, rather than Respondent, distributedthe false information does not alter the basis for objec-tion. The Union apparently believed that Respondent"got to" employees with their letter about strikes and, inattempting to counter that effect, the Union tried to mis-lead employees into believing that, regardless of whatRespondent said, they did not have to worry aboutstrikes because employees practically were prohibited bylaw from striking at health care facilities. Therefore, em-ployees went into the polling place with inaccurate andmisleading information concerning their rights under theAct to strike. The Union's misstatements of the law,given to employees shortly before the election and with-out Respondent having adequate opportunity to rebutthose statements, constituted objectionable conduct andnecessitate a rerun election.23D. Alleged Misconduct in the Voting AreaJoyce Terwilliger, one of Respondent's certified nurs-ing assistants, testified that she was one of Respondent'sobservers at the election, together with one other Re-spondent representative, Florence Passmore. Terwilligertestified: there were two voting sessions, one in themorning and one in the afternoon. She was present at alltimes during both sessions. Throughout the morning ses-sion two union observers, Robert Ashby and Ida Down-ing, each placed small pieces of paper in front of them,from time to time, on the table, and each made hash22 Brown credibly testified that approximately 30 percent of Respond-ent's employees would be off work on any given day, including January25, 26, and 27, 1978.23 LOF Glass. Inc., 249 NLRB 428 (1980); Robbins & Myers. Inc.. 241NLRB 102 (1979); Graphic .4rts Finishing Company '.. .L.R.B.. 380 F.2d893 (4th Cir. 1967).marks on the papers, at approximately the same timeswhen certain voters from the dietary and other depart-ments came in to vote. Downing did not continue thatactivity during the afternoon session, but Ashby did, fora short period of time. A representative of NLRB waspresent during all the voting, but she did not talk withhim about the conduct of Ashby and Downing. Duringthe afternoon the Board agent asked Ashby what he had,and Ashby showed the agent the paper he had. Theagent "admonished" Ashby and said, "... he wasn'tsupposed to do that."Yvonne Witt, one of Respondent's personal care atten-dants, testified that she voted in the election in the after-noon. She said there were two gentlemen seated at thetable when she came, and one was named Bob. She con-tinued:He was writing something on a piece of paper, so Iasked what he was doing, and the Oriental gentle-man asked him what he was doing, and he said hewas writing down some names, so he told him toput the piece of paper away.24Witt said some nurses from the skilled nur.ing depart-ment were in the voting area at the time. Witt testifiedthat the Oriental gentleman talked with Bob after sheasked Bob what he was doing.Jones testified that he was present at the counting ofthe ballots and that he kept a tally sheet25by makinghash marks to count the ballots. Names written on theback of the sheet are challenged voters, placed there, hebelieves, by Downing.DiscussionNeither Ashby nor Downing testified. The paper,Union's Exhibit 7, was not shown to be the same pieceof paper either Ashby or Downing had during thevoting, hence it is considered irrelevant. Jones was noteven sure where he got the paper, but said he believedhe got it from Downing. The fact that Jones placed hashmarks on the paper is immaterial. The question is what,if anything, happened during the voting.In the absence of any other testimony or evidenceconcerning the incident, the question of whether or notAshby and Downing made marks and wrote on paperduring the voting as voters came to cast ballots, only canbe resolved on the basis of testimony given by Terwil-liger and Witt. Those two witnesses gave detailed andconvincing testimony, and they are credited. It is foundthat Ashby and Downing, the Union's observers at theelection, periodically made marks or wrote on small slipsof paper that they placed, from time to time, on thevoting table in view of voters, as voters came into theroom. It is further found that, after Witt asked what washappening, an NLRB representative questioned Ashby,was told that names were being written down, and toldAshby to discontinue the activity.262' The "Oriental gentleman" was Board Agent Leland Leong2' U. Exh. 726 It is clear. and found. that he paper Ashh and Dov, ning wrote on%Was not the official voting list That list is not in.olsed in the controer-sy.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board and courts long have held that voting inBoard cases must be free of any impropriety, and thatemployees must be permitted to cast their ballots insecret, in complete freedom, and without fear of reprisalor discipline. Activity that reasonably can be construedas improper is proscribed whether or not the activity is,in fact, improper. Impropriety has taken many forms inthe cases, and one such is the keeping of lists of voters.Such lists are improper if employee voters know, or rea-sonably can infer, that their names are being recorded.2zIt is possible, of course, for list-keeping to be de mini-mus,28but that argument is without merit in the caseherein, since the list-keeping followed substantial misrep-resentations of law by the Union, and further, a Boardrepresentative "admonished" Ashby for his activity. Fi-nally, the list-keeping was continuous throughout themorning voting, and during the afternoon voting untilWitt questioned the practice.The fact that Witt knew of the record being made byAshby and Downing, and that several other employees27 Piggly-Wiggly #011 and #228 Eagle Food Centers. Inc.. 168 NLRB792 (1967); A. D. Juilliard and Co., 110 NLRB 2197 (1954). In the instantcase, it appears that Ashby's list may have been comprised, at least par-tially, of marks rather than names. That fact is immaterial. The effect ofmaking marks within sight of voters would be the same as writing names.28 See, e.g., Robert's Tours, Inc. v. N.L.R.B., 578 F.2d 244 (9th Cir.1978).were present when she was voting, credibly was estab-lished by Witt. It is reasonable to infer, and it is inferred,that the other employees in the room observed the list-keeping, as did Witt. Based on Terwilliger's testimony, itis inferred that other employees saw the list-keepingduring their voting, as did Terwilliger.Based on the foregoing, it is clear that the Union's rep-resentatives at the election engaged in improper conduct,i.e., keeping lists of voters, in violation of establishedBoard law, and that a rerun of the election is necessaryto insure a fair election.29Based on the record, and on the findings and conclu-sions herein, it is recommended that Respondent's objec-tions embodied in the discussion set forth in sections Aand B, above, be dismissed as without merit.Finally, it is recommended that the election conductedon January 27, 1978, in Case 32-RC-154 be set aside,and that said case be remanded to the Regional Directorfor Region 32 to conduct a new election at such time ashe believes the circumstances permit the free choice of abargaining representative.29 Seabrook Farms, Inc., 32-RC-379 (1979): Marathon Le TourneauCompany, Gulf Marine Division of Marathon Manufacturing Company, 208NLRB 213 (1974): Belk's Department Store of Savannah. Ga.. Inc. 98NLRB 280 (1952).48